Citation Nr: 1143696	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-26 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS) associated with a service-connected duodenal ulcer with reflux.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to November 1988 and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for anxiety disorder NOS associated with a service-connected duodenal ulcer with reflux and assigned an initial 30 percent rating.

In January 2010 the Board remanded the claim for further development.  The development has been completed and the case is before the Board for final review.


FINDINGS OF FACT

Anxiety disorder NOS is manifested by depressed, anxious, and tense mood; anxious, dull, restricted, depressed, or reactive affect; clear but rapid speech; and disheveled and unkempt appearance.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for anxiety disorder NOS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2006 letter the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  The case was last adjudicated in September 2011.

However, this appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service private and VA treatment records, VA examination reports, and lay statements.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran was assigned an initial 30 percent rating for anxiety disorder NOS pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413. 

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9413 (2011).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  


Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
40
?
?
?
?
31
Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9413 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA treatment records dated from August 2005 to August 2006 reflect a diagnosis of anxiety disorder NOS and that the Veteran began participating in group therapy in May 2006.  Some private treatment records from Dr. H. J., which were received in June 2010 and June 2011, and some VA treatment records also reflect a diagnosis of posttraumatic stress disorder (PTSD) for which the Veteran is not service connected.  The Board notes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In a private psychiatric evaluation from Dr. H. J. dated in August 2006, the Veteran described having problems with his wife after he returned from military service in the Persian Gulf and having flashbacks about his experiences several times a week.  He reported feeling jumpy, having difficulty expressing himself, sleep disturbance, chest tightness, and feeling depressed and hopeless.  On mental status examination, he was pleasant and cooperative, casually dressed, appeared to be a reliable historian, speech was within normal limits, he reported depressed mood and his mood appeared to be anxious, affect was congruent to mood, thought processes were within normal limits, cognitive functions seemed to be intact, and judgment and insight were good.  There was no flight of ideas, nervousness, confusion, or tangential thinking.  He denied current suicidal or homicidal ideation or any auditory or visual hallucinations.  The diagnosis was mood disorder due to general medical condition and PTSD.  The assigned GAF score was 39.

In a VA mental disorders examination report dated in December 2006, the Veteran stated that he has had problems with anxiety since 1991 and that his symptoms are pretty much the same.  He stated that he has difficulty falling asleep and that he was diagnosed with obstructive sleep apnea and uses a CPAP.  He described a sporadic appetite, fair concentration, feeling anxious and sometimes sad when worrying about his physical health, and fair energy and interest.  He denied any suicide attempts, panic attacks, or problems with drugs or alcohol.  He stated that he takes medication for his psychiatric disorder that helped him.  He denied any military combat experiences.  He indicated that he worked part-time as a driver and denied missing work because of psychiatric symptoms.  He disclosed that he has one friend, was separated from his wife, and was not close to his three children.  The examiner summarized that the Veteran had few friends and limited recreational and leisure pursuits.  

On mental status examination he was alert, cooperative, and fully oriented; appropriately dressed; answered questions and volunteered information; mood was tense but cooperative and friendly; affect was appropriate; remote and recent memory were adequate; and insight, judgment, and intellectual capacity were adequate.  There were no loosened associations or flight of ideas; no bizarre motor movements or tics; no homicidal or suicidal ideation or intent; no impairment of thought processes or communication; and no delusions, hallucinations, ideas of reference or suspiciousness.  The assigned GAF score was 54.

Private treatment records from Dr. H. J. dated from December 2006 to June 2008 reflected complaints of feeling anxious and having flashbacks and nightmares, sleep disturbance, mood swings, and stress related to moving to a new city.  He reported working in maintenance for the post office.  Mental status examination findings included anxious or dull affect, good cognition, and thought process within normal limits.  He denied audiovisual hallucinations or suicidal or homicidal ideation.

In a VA primary care treatment note dated in January 2008, the Veteran endorsed recent anxiety related to his living situation, but stated that his anxiety was not currently severe.  He did not want to start any medications.  In a July 2008 primary care note, he stated that when he feels anxious, he relaxes and "things ease down."  He described panic attacks and anxiety on a daily basis with current stress at home because the city told him to get rid of several cars in his back yard with an upcoming court date for this.  He stated that he continued to see his private psychiatrist who has prescribed an antidepressant.  He stated that he gets depressed on occasion, but denied suicidal or homicidal ideation.  Reported objective findings included very anxious mood, clear but rapid speech, and full orientation.

In a VA primary care note dated in August 2008, he described trouble getting to sleep and waking easily; nightmares, but he could not organize his thoughts about this; fluctuating weight, losing three pounds in the last few months; hopelessness and anxiety; being able to do his custodial job and routine, but often putting off things at home.  He had tangential thoughts, but denied current suicidal or homicidal ideation.  He stated that his marriage dissolved after his separation from military service, but noted that family structure keeps him going.  

In a private psychiatric evaluation report from Dr. H. J. dated in February 2010, the Veteran reported symptoms similar to those in August 2006.  He also described panic attacks.  On mental status examination he was pleasant and cooperative, slightly depressed and anxious, affect was congruent to his mood, speech was within normal limits, thought processes were goal directed and logical, and insight and judgment were good.  The GAF score was 39.

In a VA psychiatry examination report dated in April 2010, the Veteran endorsed increased uncontrollable worry and sleep disturbance, feelings of worthlessness and guilt, and variable appetite.  He denied problems with concentration, energy, suicidality, lassitude, or being interested in things.  He described being exposed to SCUD missile warnings during military service, but never witnessed a trauma that led him to feel helpless/hopeless/powerless and does not have intrusive thoughts, increased startle response, hypervigilance, nightmares, or avoidance behaviors of reminiscent stimuli.  He denied preoccupations or obsessions, panic attacks, social phobias, or specific phobias.  He denied perceptual phenomenon except for constant propeller noise when he sits in silence.  He indicated that he had been working full-time for the last 2.5 years and had missed only two or three days of work during that time.  He also stated that his divorce was finalized in January 2010 and that he continued to have an estranged relationship with his adult children.  

On mental status examination he was well groomed and dressed and cooperative; psychomotor functioning was normal; mood was described as "ok;" affect was reactive; thought process was logically directed; thought content was absent any apparent delusions or suicidal or homicidal ideation; he was fully oriented; cognition and judgment were age appropriate; and insight was fair.  The assigned GAF score was 52.  The psychiatrist indicated that he reviewed the claims file for one hour prior to the examination and evaluated the Veteran for 1.5 hours.  

He summarized that the Veteran's symptoms of anxiety may have contributed to his social difficulties, but since his last VA examination his interval history shows how he has compensated.  The examiner explained that the continued family strife is a chronic stressor that ended in dissolution, but the relationship had been heading in that direction for years.  In addition, there was resentment towards him for serving in the military that had been present and unresolved for years as well as irreconcilable disagreements over spending of money by his spouse.  Also, his occupational situation had improved with him finding steady, full-time employment for the last 2.5 years.  The Veteran stated that he has always received good evaluations and marks, which showed that he is able to perform adequately, get along with coworkers and the chain of command, and that concentration and attentional problems do not interfere in this facet of his life.  The examiner also concluded that the Veteran's work functioning implies that he does not lack the capacity to control his worry.  He also noted that the Veteran had recently stopped his medication due to increased somnolence and has not had increased symptoms during that time.  He concluded that it was unlikely that the Veteran had additional significant impairment due to his anxiety disorder since his last VA examination. 

Private treatment records from Dr. H. J. dated from May 2010 to May 2011 showed that the Veteran was disheveled and unkempt, anxious, and had a dull and restricted affect.  He continued to report sleep disturbance, flashbacks and nightmares, and difficulty with relationships although he maintained his employment.  In May 2010 he also reported passive death wishes; however, the psychiatrist documented that the Veteran denied current suicidal or homicidal ideation.

The Board has reviewed the evidence of record and finds that the Veteran's anxiety disorder is manifested objectively by depressed, anxious, and tense mood; anxious, dull, restricted, depressed, or reactive affect; clear but rapid speech; and disheveled and unkempt appearance beginning in May 2010.  His anxiety disorder is manifested subjectively by depression, anxiety, sleep disturbance, flashbacks and nightmares, mood swings, variable appetite, and panic attacks reported in July 2008 and February 2010.  The Board finds that these finds more nearly approximate the criteria for the assigned 30 percent rating.  

The next higher, 50 percent, rating is not warranted because while the Veteran is shown to have some social impairment as a result of his anxiety disorder, there was no competent evidence of occupational impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation; or difficulty in establishing and maintaining effective work relationships.  In fact, the evidence shows that he reliably maintained his full-time employment, missing only a few days in two and a half years.  Moreover, while he reported experiencing panic attacks in July 2008 and February 2010, he denied panic attacks in other instances, including on examination in April 2010.

GAF scores ranging from 54 to 52 were reported on VA examinations in December 2006 and April 2010, respectively.  According to DSM-IV, GAF scores ranging from 51-60 are indicative of moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board finds that the assigned GAF scores of ranging from 51 to 60, indicative of moderate impairment of functioning, are more consistent with the reported symptomatology - to include depressed and anxious mood, sleep disturbance, mood swings, and few social relationship - and, thus, is also consistent with no greater impairment than that contemplated by the initial 30 percent rating.  

The Board notes that Dr. H. J. consistently reported a GAF score of 39 following examinations in August 2006 and February 2010.  Such a score is indicative of some impairment in reality testing or communication with speech that is illogical, obscure, or irrelevant at times; or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  Here, the Veteran plainly has impairment in family relations.  However, the evidence does not reflect major impairment in several areas.  Rather, he has maintained stable, full-time employment and at no time has the evidence demonstrated major impairment in judgment, thinking, or mood.  Similarly, at no time has the private or VA medical evidence shown impairment in reality testing or that speech was illogical, obscure, or irrelevant.  Consequently, the Board finds that the assigned GAF score of 39 is unsupported by the evidence of record.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2011).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment to be more consistent with a 30 percent rating.

The Board has also considered whether the Veteran's anxiety disorder presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of an initial rating in excess of 30 percent for anxiety disorder NOS.  Therefore, entitlement to an increased rating for anxiety disorder NOS is not warranted, and the claim must be denied.  The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for anxiety disorder NOS associated with a service-connected duodenal ulcer with reflux is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


